ON MOTION
LINN, Circuit Judge.

ORDER

ChemFree Corporation moves to stay proceedings in this appeal or in the alternative to dismiss the appeal as premature.
On January 8, 2008, the United States District Court for the Northern District of Georgia issued an order ruling on motions for contempt and a motion to enforce a settlement agreement that had previously resolved the case. The district court granted in part and denied in part the parties’ motions. The district court ordered, inter alia, that ChemFree must make payments to James C. McClure.
In the order, the district court also indicated that it would issue an injunction against McClure to prohibit McClure from making statements of ownership of various patents and directed McClure to submit a proposed injunction. On January 22, 2008, ChemFree filed a notice of appeal. The district court has not yet entered an injunction with specific terms.
Because the district court has not yet entered the injunction and thus has not completely resolved the contempt and enforcement motions, we deem the better course is to dismiss the appeal as premature. After the district court has completely resolved the contempt and enforcement motions, the parties may file any timely appeals.
Accordingly,
IT IS ORDERED THAT:
(1) ChemFree’s motion is granted to the extent that the appeal is dismissed as premature.
(2) Each side shall bear its own costs.